     Case 8:20-cv-00824-MCS-RAO Document 31 Filed 09/29/20 Page 1 of 1 Page ID #:119


 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11                                           Case No.: 8:20-CV-00824-MCS-RAO
       ELEANOR BURKE, an individual,
12                                           Hon. Mark C. Scarsi
13                     Plaintiff,
                                             ORDER CONTINUING MEDIATION
14     v.                                    COMPLETION DATE FROM
15                                           SEPTEMBER 30, 2020 TO OCTOBER
                                             31, 2020
16     SPICE DELIGHT, INC., a California
       corporation; and DOES 1-10,       Complaint Filed: April 28, 2020
17
       inclusive,                        Trial Date: None
18

19                     Defendants.

20           Upon consideration of the Parties’ Joint Stipulation to Continue Mediation
21     Completion Date from September 30, 2020 to October 31, 2020, and good cause
22     appearing therefore,
23           IT IS HEREBY ORDERED that the mediation date be continued from
24     September 30, 2020 to October 31, 2020.
25

26     Dated: September 29, 2020
27                                                 HON. MARK C. SCARSI
                                                   United States District Court Judge
28


                     ORDER CONTINUING MEDIATION COMPLETION DATE
